DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both shade (page 4, line 15) and shade unit (page 4, line 13).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “4” of Figure 2 is not mentioned in the description.
The drawings are objected to because figure 2 is using solid lines instead of dashed line to show where the first weight unit would go on the shade unit.

    PNG
    media_image1.png
    885
    693
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably rod therein”; and in depended claim 7, the applicant claims that “the tubular portion includes at least one ring connected thereto”.  According to specification (Page 5, lines 15-18), the embodiment shown in figures 8-9 does not require the rod. Also, the applicant does not have a support for another embodiment having both a ring and a rod in specification or drawings.  Fig 2 has a rod 4 in the bottom weight unit 13: 
    PNG
    media_image2.png
    471
    470
    media_image2.png
    Greyscale
but spec makes clear that 13 is a weight unit connected to the end of the shade and has a tongue 14 connected to it.  Where does applicant identify the part labelled “4” in Fig 2.  Further, “121” in Fig 2 is confusing—spec says there is a slot 121 defined centrally thru each of 3 of the 4 shade parts 12 –how/why slots 121 in Fig 1 look so different from slots 121 in Fig 2— since Fig 1 is a perspective view of inside of shade and Fig 2 is the outside of the same shade as Fig 1—how is 121 just a straight line slot right at edge of weight 3 when viewing the inside of the shade (Fig 1
    PNG
    media_image3.png
    808
    463
    media_image3.png
    Greyscale
), but 121 is a T shaped slot extending up from weight 121 with the cross bar of the T being about a third of the way up from weight 3 (fig 2) 
    PNG
    media_image4.png
    826
    517
    media_image4.png
    Greyscale
?   It appears Fig 2 has to be an exploded view of the outside of the roman shade and that Fig 1 shows inside of shade in assembled form, and Fig 2 shows outside of shade depicting how weight units 3 can be connected to shade part 12 via slot 121, and the unnumbered “base” of the T shown as “slot 121” is actually more of an arrow indicating that “3” will be connected just below slot “121” 
    PNG
    media_image5.png
    202
    318
    media_image5.png
    Greyscale
??  
Specification
The spec calls “1” both a shade and a shade unit in first para under Detailed description (and possibly elsewhere). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 6938663 B2), in view of Bussert (US 4836265 A).
Regarding claim 1, Hsu teaches a Roman shade (shown in fig. 2) comprising: a shade unit 20 including more than two shade parts (not numbered, but shown in figure 2), the more than two shade parts connected to each other (shown in fig. 2) by a first weight unit 23 located between any two of adjacent shade parts of the more than two shade parts, 
a second weight unit 23’ (connected to the lowest shade part) connected to a lower end of the shade unit 20, the second weight unit 23’ having a tongue 24 connected thereto, when folding the shade unit, the tongue extends through one of the slots 25 (see below for obvious substitution of slots for ring 25)  to maintain the shade unit 20 in a folded status (Col. 2, lines 41-45).
Hsu teaches all of the elements of the current invention as stated above except a tubular portion formed on a top of the shade and a slot defined through each of the more than two shade parts.
Bussert teaches a Roman shade 10 comprising: a shade unit 16 including a tubular portion 18 formed on a top of the shade (shown in fig. 1), a slot 40 defined through each of the more than two shade parts except for a lowest shade part of the shade unit, a second weight unit 34 connected to a lower end of the shade unit 16 (shown in fig. 5), the second weight unit 34 having a tongue (36, 38) connected thereto, when folding the shade unit 16, the tongue (36, 38) extends through one of the slots 40 to maintain the shade unit in a folded status (Col. 4, lines 9-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hsu with a tubular portion formed on a top of the shade and substitute slots 40 for rings 25, as taught by Bussert, to allow a buckling piece 24 of Hsu to pass thru to collect the folds would allow for a flatter, neater raised shade, instead of the bunched-up or gathered-up sections of Hsu. 
Regarding claim 2, Hsu teaches all of the elements of the current invention as stated above except the tongue with a weight inside of a folded portion.
Bussert teaches (Figure 5) a folded portion 20 and a weight 34 is securely received in the folded portion 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide tongue of Hsu with folded portion and weight, as taught by Bussert, to keep the tongue in position. 
Regarding claim 3, Hsu teaches the first weight units 23 are located at an inside of the shade unit 20 (Col. 2, lines 31-35).
Regarding claim 4, Hsu teaches all of the elements of the current invention as stated above except rings connected to the tubular portion.
Bussert teaches the tubular portion 18 includes at least one ring 33 connected thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hsu with rings at the top, as taught by Bussert, to allow users to mount the shade with hooks.
Regarding claim 5, Hsu teaches a Roman shade (shown in fig. 2) comprising: a shade unit 20 including four shade parts (not numbered, but shown in figure 2), the four shade parts connected to each other (shown in fig. 2) by a first weight unit 23 located between any two of adjacent shade parts of the more than two shade parts, a second weight unit 23’ (connected to the lowest shade part) connected to a lower end of the shade unit 20, the second weight unit 23’ having a tongue 24 connected thereto, when folding the shade unit, the tongue extends through one of the slots 25 to maintain the shade unit 20 in a folded status (Col. 2, lines 41-45).
Hsu teaches all of the elements of the current invention as stated above except a tubular portion and a rod and a slot defined through each of the more than two shade parts.
Bussert teaches a Roman shade 10 comprising: a tubular portion 18 formed on a top of the shade 16 (shown in fig. 1), the tubular portion 18 adapted to receive a rod 28 therein, a slot 40 defined through each of the four parts except for a lowest shade part of the shade unit, a second weight unit 34 connected to a lower end of the shade unit 16 (shown in fig. 5), the second weight unit 34 having a tongue (36, 38) connected thereto, when folding the shade unit 16, the tongue (36, 38) extends through one of the slots 40 to maintain the shade unit in a folded status (Col. 4, lines 9-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hsu with a tubular portion formed on a top of the shade and substitute slots 40 for rings 25, as taught by Bussert, to allow a buckling piece 24 of Hsu to pass thru to collect the folds would allow for a flatter, neater raised shade, instead of the bunched-up or gathered-up sections of Hsu. 
Regarding claim 6, Hsu teaches the first weight units 23 are located at an inside of the shade unit 20 (Col. 2, lines 31-35).
Regarding claim 7, Hsu teaches all of the elements of the current invention as stated above except rings connected to the tubular portion.
Bussert teaches the tubular portion 18 includes at least one ring 33 connected thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hsu with rings at the top, as taught by Bussert, to allow users to mount the shade with hooks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        




/KATHERINE W MITCHELL/Supervisory Patent Examiner, Art Unit 3634